This case is controlled by Delta County v. City of Gladstone, te, 50.
The factual background in this appeal is of the same purport and the question of law presented is the same as in County ofDelta v. City of Gladstone, ante, 50, decided herewith. Decision in the instant case is controlled by the cited case. Judgment entered in the circuit court is reversed. No costs, a public question being involved.
BOYLES, C.J., and CHANDLER, STARR, WIEST, BUTZEL, BUSHNELL, and SHARPE, JJ., concurred. *Page 58